DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in this application.
This action is in response to applicants' amendment dated April 20, 2022.  Claims 1 and  have been amended, claims  and  have been canceled and claims  are newly added.
Response to Amendment
Applicant's arguments filed April 20, 2022 have been fully considered with the following effect:
The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 8 in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1 and 8, in the last office action, which are hereby withdrawn. 

In view of the amendment dated April 20, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1 where the applicants have added a negative counter ion to multiple moieties in the definition of R1 is not described in the specification with respect to the compounds of Formula Rcc.
Applicant is required to cancel the new matter in the reply to this Office action.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the species where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -O3S-CH2-CH2-NH3+ and R3 is Cl does not reasonably provide enablement for the antimicrobial compounds of formula Rcc .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
 	The nature of the instant invention has claims, which embrace substituted macrocyclic ring systems which contains tri-substituted triazine compounds in addition to a magnitude of other possible fused heterocyclic rings embraced by R1, R2 and R3 in addition to other variables that make up formula Rcc.  The magnitude of possible ring systems are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the various compounds suggested by claims 1-8.  For example where are the starting materials for the preparation of compounds where R1 is formulae (II), (III), (IV), (V), (VI), (VII), (VIII), (IX), (X), (XI), (XII), (XIII), (XIV), (XV), (XVI), (XVII), (XVIII), (XIX), (XX), (XXI); R2 is an R1 group, a polar solubility group, a non-polar solubility and an amphiphilic group; R3 is R1 groups, R2 groups, halogen, a hydroxyl group and formula (XXII), etc.
HOW TO MAKE:  The instant specification teaches only 1 example where the compounds of formula Rcc consist of the following moieties for the variables that make up the tri-substituted triazine of formula Rcc, i.e. R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -O3S-CH2-CH2-NH3+ and R3 is Cl.
HOW TO USE: Claim 8 is drawn to the method of forming an antimicrobial substrate.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification only contains one example of the use of the compound of example 1 with a cotton t-shirt and does not exhibit the effectiveness of the antimicrobial substrate.  The magnitude of unfunctionalized materials set forth in the specification embraces a wide range of materials.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art. Further the scope of enablement must only bear a reasonable correlation to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970). As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al., Journal of the Indian Chemical Society.  Desai teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is morpholin-4-yl and R3 is Cl, -NHC(=O)NH-(3-methylphenyl), -NHC(=O)NH-(4-chlorophenyl), -NHC(=O)NH-(3-chlorophenyl), -NHC(=O)NH-(2-chlorophenyl), -NHC(=O)NH-(4-nitrophenyl), -NHC(=O)NH-(3-nitrophenyl), -NHC(=O)NH-(2-nitrophenyl), -NHC(=O)NH-(4-methylphenyl), -NHC(=O)NH-(2-methylphenyl), -NHC(=O)NH-phenyl, etc. as set forth in the CASPLUS printout herein provided.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vora et al., E-Journal of Chemistry.  Vora teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is benzotriazole-1-yl and R3 is Cl, -NHC(=O)NH-(3-methylphenyl), -NHC(=O)NH-(4-chlorophenyl), -NHC(=O)NH-(3-chlorophenyl), -NHC(=O)NH-(2-chlorophenyl), -NHC(=O)NH-(4-nitrophenyl), -NHC(=O)NH-(3-nitrophenyl), -NHC(=O)NH-(2-nitrophenyl), -NHC(=O)NH-(4-methylphenyl), -NHC(=O)NH-(2-methylphenyl), -NHC(=O)NH-phenyl, etc. as set forth in examples 2 and 3a-j.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., Archives of Applied Science Research.  Patel teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -NH-(4-cyanophenyl) and R3 is Cl, 4-methylpiperazin-1-yl, 4-ethylpiperazin-1-yl, 4-isopropylpiperazin-1-yl, 4-acetylpiperazin-1-yl, morpholin-4-yl, piperidin-1-yl, 4-phenylpiperazin-1-yl, 4-(2-chlorophenyl)piperazin-1-yl, 4-(2,3-dichlorophenyl)piperazin-1-yl, 4-(pyrid-2-yl)piperazin-1-yl, 4-(pyramid-2-yl)piperazin-1-yl, etc. as set forth in examples 3 and 5a-k. 
 
Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., International Journal of Advances in Pharmaceutical Sciences.  Patel teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -NH(4-cyanophenyl) and R3 is Cl, 4-(4-methoxyphenyl)piperazin-1-yl, 4-(2,3,4-trimethoxyphenylmethyl)piperazin-1-yl, 4-((4-chlorophenyl)phenylmethyl)piperazin-1-yl, 4-(4-fluorophenyl)piperazin-1-yl, 4-(2-fluorophenyl)piperazin-1-yl, 4-(diphenylmethyl)pipearazin-1-yl, 4-(phenylmethyl)piperidin-1-yl, 3,5-dimethylpiperidin-1-yl, phenylmethylpiperidin-1-yl, etc. as set forth in the CAPLUS printout herein provided.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., Zeitschrift fuer Naturforschung.  Patel teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -NH(4-cyano-3-trifluoromethylphenyl) and R3 is Cl, 4-methylpiperazin-1-yl, 4-ethylpiperazin-1-yl, 4-(3-chlorophenyl)piperazin-1-yl, 4-(2,3-dichlorophenyl)piperazin-1-yl, piperidin-1-yl, morpholin-4-yl, 4-phenylpiperazin-1-yl, 4-acetylpiperazin-1-yl, 4-isopropylpiperazin-1-yl, 4-(pyridine-2-yl)piperazin-1-yl, 4-(pyrimidin-2-yl)piperazin-1-yl, etc. as set forth in examples 3 and 5a-k.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., Med Chem Res.  Patel teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -S-([1,3,4]oxadiazol-2-yl)-chromen-2-one and R3 is Cl, 4-methylpiperazin-1-yl, 4-ethylpiperazin-1-yl, 4-(3-chlorophenyl)piperazin-1-yl, 4-(2,3-dichlorophenyl)piperazin-1-yl, piperidin-1-yl, morpholin-4-yl, 4-phenylpiperazin-1-yl, 4-acetylpiperazin-1-yl, 4-isopropylpiperazin-1-yl, 4-(pyridine-2-yl)piperazin-1-yl, 4-(pyrimidin-2-yl)piperazin-1-yl, 4-(phenylmethyl)piperazin-1-yl, 4-(phenylmethyl)piperidin-1-yl, 4-(diphenylmethyl)piperazin-1-yl, 4-((4-chlorophenyl)phenylmethyl)piperazin-1-yl, 4-(4-fluorophenyl)piperazin-1-yl, 4-(2-fluorophenyl)piperazin-1-yl, 4-(2-trifluoromethylphenyl)piperazin-1-yl, 4-(2,3,4-trimethoxyphenylmethyl)piperazin-1-yl, 4-(4-methoxyphenyl)piperazin-1-yl, etc. as set forth in examples 3 and 7a-u.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh et al., Archives of Applied Science Research.  Parikh teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -NH-(4,6-dimethoxypyrimidin-2-yl) and R3 is Cl, 4-nitrophenyl, 4-methylphenyl, 3,4-dichlorophenyl, 3-nitrophenyl, 2-hydroxy-4-nitrophenyl, 2-hydroxyphenyl, pyrimidin-2-yl, 2-chlorophenyl, 3-chlorophenyl, 2,4,5-trichlorophenyl, 2-methoxyphenyl, 2,4-dinitrophenyl, 2,4-dichloro-2-nitrophenyl, 3-chloro-6-hydroxyphenyl, 3-chloro-4-fluorophenyl, etc. as set forth in examples 5 and 6a-o.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., Acta Poloniae Pharmaceutica.  Patel teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is 4-cyanophenyl-NH- and R3 is Cl, 4-phenylmethylpiperazin-1-yl, 4-phenylmethylpiperidin-1-yl, 3,5-dimethylpiperidin-1-yl, 4-(diphenylmethyl)piperazin-1-yl, 4-((4-chlorophenyl)phenylmethyl)piperazin-1-yl, 4-(4-fluorophenyl)piperazin-1-yl, 4-(2-fluorophenyl)piperazin-1-yl, 4-(3-trifluoromethylphenyl)piperazin-1-yl, 4-(2,3,4-trimethoxyphenylmethyl)piperazin-1-yl, 4-(4-methoxyphenyl)piperazin-1-yl, etc. as set forth in examples 3 and 5a-j.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al., Pharma Chemica.  Chaudhari teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, R2 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    205
    140
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    212
    144
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    146
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    221
    142
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    218
    143
    media_image8.png
    Greyscale
 and R3 is 4-(diphenylmethyl)pipearazin-1-yl as set forth in the CAPLUS printout herein provided.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaviya et al., Journal of Chemical, Biological and Physical Sciences.  Talaviya teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, R2 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    205
    140
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    212
    144
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    146
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    221
    142
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    218
    143
    media_image8.png
    Greyscale
 and R3 is phenoxy as set forth in the CAPLUS printout herein provided.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaviya et al., Pharma Chemica.  Talaviya teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, R2 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    205
    140
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    212
    144
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    146
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    221
    142
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    218
    143
    media_image8.png
    Greyscale
 and R3 is 4-bromophenoxy as set forth in the CAPLUS printout herein provided.   

Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al. International Journal of Pharmaceutical, Chemical and Biologica Sciences.  Chaudhari teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, R2 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    205
    140
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    212
    144
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    209
    146
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    221
    142
    media_image7.png
    Greyscale
 and
    PNG
    media_image8.png
    218
    143
    media_image8.png
    Greyscale
  and R3 methyl(phenyl)amino as set forth in examples MATBD and Table 2. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., Polymers for Advanced Technologies.  Jiang teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image9.png
    149
    214
    media_image9.png
    Greyscale
, R2 is 
    PNG
    media_image9.png
    149
    214
    media_image9.png
    Greyscale
 and R3 is Cl as set forth in the CAPLUS printout herein provided.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahyavanshi et al., Pharma Chemica.  Mahyavanshi teaches the antimicrobial compounds of formula Rcc where R1 is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, R2 is -O-(4-cyanophenyl) and R3 is Cl, 4-methylaminophenyl-NH-, phenyl-NH-, dimethylphenyl-NH-, 3-bromophenyl-NH-, 3-methylphenyl-NH-, 3-chlorophenyl-NH-, 3-chloro-4-fluorophenyl-NH-, 4-methoxyphenyl-NH-, 4-nitrophenyl-NH-, 4-chlorophenyl-NH-, 4-fluorophenyl-NH-, 4-methylphenyl-NH-, etc. as set forth in the CAPLUS printout herein provided.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624